Citation Nr: 9923687	
Decision Date: 08/20/99    Archive Date: 08/26/99

DOCKET NO.  98-11 920 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1952 to 
June 1955.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a January 1998 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO). 

In July 1998, the appellant submitted medical evidence 
related to another claim under a cover letter that indicated 
his belief that he had a claim on appeal for service 
connection for a "nervous condition."  The claim on appeal 
is for service connection for post-traumatic stress 
disorder.  One psychiatric diagnosis is not interchangeable 
with another.  Service connection for unclassified psychosis 
was denied in an April 1965 rating decision as not shown in 
service or within one year after separation from service.  
The appellant did not appeal.  That rating decision is final 
and cannot be reopened except upon receipt of new and 
material evidence or upon the finding of clear and 
unmistakable error.  


FINDING OF FACT

Competent evidence of post-traumatic stress disorder has not 
been presented.


CONCLUSION OF LAW

The claim for service connection for post-traumatic stress 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has claimed that service connection for post-
traumatic stress disorder is warranted.  He has contended 
that a thorough psychiatric examination was not conducted at 
the time of his separation from service.  He has submitted 
lay statements which documented that he had changed upon his 
return from Korea, and that he appeared very nervous, scared 
and insecure.  He has further contended that prior to 1980 
many post-traumatic stress disorder cases might have been 
misidentified as personality disorders or even schizophrenia.  
He has requested that past examination records be reviewed in 
order to determine whether a post-traumatic stress disorder 
diagnosis would have been made based on his military history 
as a combatant.

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (conforming with DSM-IV 
or supported by the findings on the examination report); a 
link, established by medical evidence, between current 
symptoms and an inservice stressor; and credible supporting 
evidence that the claimed inservice stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to this 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f) (1998).  The provisions of 
section 3.304(f) were amended, however, the changes are 
insignificant in regard to this veteran.

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

A well grounded claim requires evidence relevant to the 
requirements for service connection cited above and of 
sufficient weight to make the claim plausible and capable of 
substantiation.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
see also Murphy, 1 Vet. App. at 81.  The kind of evidence 
needed to make a claim well grounded depends upon the types 
of issues presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  For some factual issues, competent 
lay evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The appellant served on active duty from February 1952 to 
June 1955 and served in Korea during the Korean Conflict.  He 
was awarded the Combat Infantryman Badge, a Korean Service 
Medal with 3 Bronze Stars, the United Nations Service Medal 
and the National Defense Service Medal.

Service examinations conducted in November 1951, December 
1953, June 1955, and September 1959 were all normal as to the 
appellant's psychiatric condition.  Service medical records 
noted that the appellant had been hospitalized for three 
weeks in Korea in January 1953 due to an orbital injury 
incurred when he fell during training.

A VA psychiatric evaluation was conducted in March 1965.  The 
appellant reported that he was hospitalized in service for a 
face or head injury that he claimed resulted from an attack 
of nerves that caused him to hit his face with his fists.  
The examiner noted a March 1965 statement from the State 
Psychiatric Hospital which read, "Presents a psychotic 
picture with auditory and visual hallucinations.  Impression: 
schizophrenic reaction, paranoid type.  To rule out a 
temporal lobe focus."  Unclassified psychosis was diagnosed.  

He was readmitted to the hospital in 1965 for treatment.  A 
summary covering March to August 1965 treatment contained a 
diagnosis of schizophrenic reaction.  He was admitted to the 
hospital in November 1965.  Schizophrenic reaction was 
diagnosed.

A VA examination was conducted in May 1968.  Chronic, 
undifferentiated schizophrenic reaction was diagnosed with 
markedly severe impairment indicated.

VA Medical Center records covering the period between January 
1996 to December 1997 were silent for any psychiatric 
complaints or treatment.  In April 1996, he was oriented to 
person, place and time, and cooperative and anxious during an 
evaluation for an allergic reaction.

A VA examination was conducted in December 1997 to assess 
post-traumatic stress disorder.  The examiner indicated that 
report was based on a review of the claims folder, available 
medical records from the VA Medical Center - West Palm Beach 
and a clinical interview.  The appellant reported that he was 
a cook in the Army and that he was exposed to combat as 
evidenced by the award of a Combat Infantryman's Badge.  The 
appellant complained of difficulty sleeping often accompanied 
by headache.  He had auditory hallucinations that instructed 
him to go outside and walk around.  He described these 
hallucinations in a positive manner as he found them 
comforting as they focused on pleasant memories of his time 
in Korea.  He often thought of his time in Korea and reported 
that he had both good and bad memories of his time there.  He 
reported that he had some current casual and superficial 
friendships but that he had no intimate friends.  The 
appellant was unable to provide much information during the 
interview due to a language barrier.  On mental status 
examination he was alert and oriented in all spheres.  He was 
clean and adequately dressed and groomed.  When aided in 
translation with his wife he appeared to have coherent and 
relevant flow of conversation.  There was minor evidence of 
agitation and restlessness.  He reported semi-frequent 
auditory hallucinations that took the form of a voice of a 
friend from Korea and the content was usually supportive of 
the appellant.  He had sleep difficulties.  Insight and 
judgment were fair.  The examiner opined that in the absence 
of sufficient symptomatology to establish any other 
diagnosis, the previous diagnoses of schizophrenia, 
undifferentiated was seen as the most appropriate continuing 
diagnosis.  The appellant appeared to be in a residual phase 
of schizophrenia for quite some time. 

The appellant submitted a letter from his brother in June 
1998.  The brother indicated that the appellant had fought in 
Korea.  When he returned, he was not the same person what had 
left.  He seemed nervous, scared and insecure.  He continued 
to deteriorate greatly.  The appellant was suffering terrible 
headaches and did not sleep much.  He cried for no apparent 
reason.

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (conforming to DSM-IV 
or supported by the findings on the examination report).  
The prior regulation required a clear diagnosis of PTSD.  A 
diagnosis of post-traumatic stress disorder has not been 
offered.  A medical examination or other medical evidence 
that shows that the veteran currently suffers from a claimed 
disability is a fundamental prerequisite for establishing 
service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Absent proof of a present disability there can 
be no valid claim.  Accordingly, the claim for service 
connection for post-traumatic stress disorder is not well 
grounded.

The only opinion that the appellant has post-traumatic stress 
disorder has been provided by the appellant.  The appellant's 
wife and his brother have indicated that they believe his 
psychiatric disability is attributable to service.  Lay 
testimony is competent only when it regards features or 
symptoms of injury or illness, but may not be relied upon for 
establishing a medical diagnosis, be that a current diagnosis 
or one linking a current disability to service.  Layno v. 
Brown, 6 Vet. App. 465. 469-70 (1994).  The appellant, his 
wife and his brother lack the medical training and expertise 
to diagnose post-traumatic stress disorder.  Accordingly 
their contentions do not provide the competent medical 
evidence necessary to well ground this claim.

When the veteran has not met the burden of submitting a well 
grounded claim, VA has no further duty to assist him in 
developing facts pertinent to his claim, including no duty 
to provide him with another medical examination.  Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  The appellant 
has contended that prior to 1980 many post-traumatic stress 
disorder cases might have been misidentified as personality 
disorders or even schizophrenia.  He has requested that past 
examination records be reviewed in order to determine 
whether a post-traumatic stress disorder diagnosis would 
have or should have been made.  Assuming that this means 
review by a medical examiner, the Board declines to order 
this review or to order another VA examination.  The 
examiner in December 1997 did review the past examination 
records and commented on them.  In conjunction with an 
interview with the appellant, the examiner agreed with the 
past diagnoses of schizophrenia.  Neither the RO nor the 
Board may substitute its own medical opinion for that of a 
competent medical examiner.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

Even when a claim is not well grounded, VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise a claimant of evidence 
needed to complete his or her application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, the VA 
fulfilled its obligation under section 5103(a) in the 
Statement of the Case issued in July 1998.  The Board notes 
that at the time of the December 1997 VA examination the 
appellant indicated that he had no psychiatric treatment 
since the 1960's.  He also stated in October 1997 that he had 
current post-traumatic stress disorder treatment at the West 
Palm Beach VA Medical Center.  The RO developed these records 
and they do not reflect a diagnosis of PTSD.  The appellant's 
wife indicated to a VA examiner that the appellant had 
treatment at the VA Medical Center in Chicago for "nerves" 
in 1991 and 1992.  The wife could provide no further 
explanation of the treatment.  A Network Health Exchange 
request from the VA Medical Center in Chicago made by that 
examiner revealed that between 1988 and 1993 the appellant 
had several visits to neurology and to the mental health 
clinic.  No progress notes were available, however a report 
of a computed tomography scan of the head found mild to 
moderate cerebral atrophy.  In June 1998 the appellant 
submitted a document that indicated treatment in the Hospital 
de Psiquiatra from February to March 1965 and one day in 
December 1970.  This was submitted concerning his condition 
he contended should be service connected.  The RO had 
previously attempted development by letter of these records 
in May 1998, and back in March 1965 had developed all 
available medical records from the identified VA Medical 
Center and the Puerto Rican Psychiatric Hospital.  Based on 
the RO's efforts in this respect, the Board is satisfied that 
the obligation imposed by section 5103(a) has been met.  See 
Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's obligation 
under sec. 5103(a) to assist claimant in filing his claim 
pertains to relevant evidence that may exist or could be 
obtained).  See also Epps v. Brown, 9 Vet. App. 341 (1996) 
(sec. 5103(a) duty attaches only where there is an incomplete 
application that references other known and existing evidence 
that pertains to the claim under consideration) and Wood v. 
Derwinski, 1 Vet. App. 190 (1991) (VA's duty is just what it 
states, a duty to assist, not a duty to prove a claim).

The Board recognizes that the appellant had combat service in 
the Korean Conflict.  However, lacking a competent a post-
traumatic stress disorder diagnosis, the application of 
38 U.S.C.A. § 1154 (West 1991) and the combat provisions of 
38 C.F.R. § 3.304(f)(1998) do not afford the appellant 
service connection for post-traumatic stress disorder.

Although the RO did not specifically state that it denied the 
appellant's service connection on the basis that it was not 
well grounded, the Board concludes that this was harmless.  
See Edenfield v. Brown, 8 Vet. App. 384, 390 (1995) (remedy 
for deciding on the merits a claim that is not well grounded 
should be affirmance, on the basis of nonprejudicial error, 
of the decision by agency of original jurisdiction).  
Accordingly, the claim is not well grounded.

The Board acknowledges that it has decided the present appeal 
as to these issues on a different legal basis than the RO 
did.  When the Board addresses in a decision a question that 
has not been addressed by the RO, it must be considered 
whether the claimant has been given adequate notice and 
opportunity to respond and, if not, whether the claimant will 
be prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  However, the Board concludes that the appellant has 
not been prejudiced by the decision herein.  The Board has 
considered the same law and regulations.  The Board merely 
concludes that the appellant did not meet the initial 
threshold evidentiary requirements of a well-grounded claim 
under the standards set forth in Caluza.  The result is the 
same.



ORDER

Service connection for post-traumatic stress disorder is 
denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

